— Order unanimously reversed on the law with costs and motion granted. Memorandum: Michael DeRock was an ironworker employed by Hilton Steel, a subcontractor on a construction project at the Salmon Run Mall in Watertown. Defendant Pyramid Company of Watertown (Pyramid) was the owner of the property and the general contractor on the project. On April 19, 1989, DeRock reported to work, carrying a safety belt and lanyard owned by him. He climbed a ladder to a steel beam 15 feet above the ground and laid his safety belt and lanyard on a pile of decking. During the course of the work, DeRock was directed by his foreman to reach for a torch hose. Holding a steel beam with one hand, DeRock stepped onto a plumb cable and reached for the torch hose. The plumb cable gave way, and DeRock fell to the ground, injuring his back and knees. DeRock and his wife sued Pyramid, alleging negligence and violation of Labor Law §§ 200, 240 and 241. Supreme Court denied plaintiffs’ motion for partial summary judgment on the issue of liability under Labor Law § 240 (1).
Pursuant to Labor Law § 240 (1), Pyramid is absolutely liable for DeRock’s injuries because it failed to furnish or erect safety devices and neglected to ensure that they were "so constructed, placed and operated as to give proper protection” resulting in injuries proximately caused by that failure (Labor Law § 240 [1]; see, Bland v Manocherian, 66 NY2d 452, 459; Zimmer v Chemung County Performing Arts, 65 NY2d 513, rearg denied 65 NY2d 1054; Heath v Soloff Constr., 107 AD2d 507). (Appeal from Order of Supreme Court, Onondaga County, Hurlbutt, J. — Summary Judgment.) Present — Den-man, P. J., Green, Balio, Fallon and Boehm, JJ.